DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The application #16/199077 filed 11/23/2018. Continuation to priority filing of  11/25/2017 for provisional 62/590,561.
The instant application claims benefit to provisional application #62/590,561 with a priority date of 11/25/2017.
The Pre-Grant publication # 20190164444 is published on 5/30/2019.
Claims 1-30 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, 21 related disclosure fail to provide sufficient written description for " selection to re-use without rendering” to show one of ordinary skill in the art that applicant had possession of the claimed invention. Paragraph 0017 of the instant specification only cites rendering as only representing physical objects associated with a virtual lecture environment in accordance with the educator inputs). It is not does not identify necessary steps or algorithms to perform the functionalities distinguishing between re-using and rendering1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of a process/method (1-10), an apparatus i.e. computing device (11-20), , computer product and manufacture (21-30). Thus falls within one of the four statutory categories (Step 1: YES).
Claims 21-30 is also directed towards computer readable storage.  It is not clear if this is precluding "transitory signals". Non-limiting examples of claims that are  directed to any of the statutory categories may include products that do not have a physical or tangible form. Such recitations (often referred to as "computer readable memory”) or a computer program per se (often referred to as "storing operational instructions") when claimed without specific structural recitations precluding "transitory signals" are rejected under 35USC$101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9, 11-16, 18, 19, 21-26, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20140006326 A1 to Bazanov US 20140006326 A1 in view of US 20130189656 A1 Zboray et al.(Zboray) and further in view of US 20160163087 A1 to Cho et al. (Cho).
Claim 1. Bazanov teaches a method for execution by one or more computing devices of a computing system (Fig.1), the method comprises: 
generating a virtual lecture environment utilizing a group of object representations in accordance with object relationships between at least some of the object representations of the group of object representations ( Para 0060 Rapport management platform generates augmented reality object relationship with puzzles for events such as interactive seminars, games and puzzles), wherein at least some of the object representations are associated with corresponding three dimensional (3-D) physical objects, and wherein the object relationships includes one or more of 3-D spatial relationships and rules of interaction between at least some of the object representations of the group of object representations (Para 0036, 0061 Platform provides visualization and interaction with associated with corresponding three dimensional, 3-D physical objects like people avatar and augmented reality objects from past, has ability to demonstrate history, participate in history with better immersive effect, understanding historic dependencies and logic, etc. For example, visualization of scientific data and timeline processes such as manufacturing processes in augmented reality can provide insights into timeline dependencies in the processes) ; 
wherein a first object representation of the  group of  object  representations is associated with a first lecture objective of a set of lecture objectives  (Fig.5  elements  503, 505, 507objective representations  via sensor date  with a first lecture and frames as in  para0103),  wherein a second object  representation of the group of object representations is as associated with a second lecture objective of the set  of lecture objectives (Fig.5 element 501 as in para 0106 for a second lecture object },
wherein Bazanov does not explicitly generating the virtual lecture environment that includes:rendering the first object representation to produce first object video frames, selecting at least some of thefirst object video frames to produce a first portion of second object video frames, for a first section of the second object representation, and rendering a remaining section on of the second object representation to produce remaining portion of the second object video frames. Zboray, in the field of simulator with platform having a sensor for an immersive virtual reality training environment, however teaches rendering of at least some of the first object frames to produce a first section of a second object video frames and rendering remaining section to produce the second object video frames (Fig. 13A elements 302, 304 areas; Fig. 13B Para 0036 overlapping section of first and second virtual objects rendering sections of other frames). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate generating the virtual lecture environment  that include rendering the first object representation to produce first object video  frames, selecting at least some of the first object video frames to produce a first section of second object video frames to produce a first section of second object video frames, the first section of the second object video frames associated with some of the first object video frames to produce a first portion of  second object video frames, the first section  of the second object  video frames associated with a first portion of the second object representation, and rendering a remaining section of the second obj ect representation to produce remainingsecond object video frames, as taught by Zboray, into the virtual lecture environment of Bazanov so that the inputting video frames could be efficiently be used to represent intended appropriated objects.
Bazanov in combination with Zboray is not explicit of re-using without rendering at least of first object video frames to produce a first portion of the second object video frames, for a first section of the second object representation.  Cho, in the field of graphics rendering based  binning frames, however teaches simple using not rendering of at least some of the first object frames to produce a first section of a second object video frames and rendering remaining section to produce the second object video frames (Para 0007, 0011 current frames produced by simple re-using image of the previous tile stored without pixel processing from a frame buffer while at the same time portions are rendered). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate re-using without rendering at least of first object video frames to produce a first portion of the second object video frames, for a first section of the second object representation re-using without rendering at least of first object video frames to produce a first portion of the second object video frames, for a first section of the second object representation, as taught by Cho, into the virtual lecture environment of Bazanov as modified by Zboray so that the identical codes could be beneficially utilized during frame sequencing image processing activities  
Bazanov receiving educator lecture inputs during a lecture recording timeframe, wherein the educator lecture inputs correspond to the virtual lecture environment(Fig.4 Desk view of virtual lecture environment and educator lecture inputs; Para 0177 user interface circuitry for managing user input on covering hidden patterns; Para 0036  Platform receive compress remix of coach educational material input e.g. video compression, audio compression, emotion compression, 3-D dimensional mesh compression and for improving information of timed lecture recording techniques; Para 0111 timeline correlation for a real-time rapport; Para 0132 function category includes functions such as, for example, spatial immersion and time matching effects, remix creation, principal component analysis etc.). 
Bazanov generating a learner assessment plan for assessing comprehension of a virtual lecture based on the educator lecture inputs applied to the virtual lecture environment (Para 0059 platform generates evaluation i.e. assessment to the quality of the lecture detecting misunderstandings etc.) ; 
Bazanov linking the educator lecture inputs of the lecture recording timeframe with the virtual lecture environment to produce the virtual lecture, wherein the virtual lecture is associated with a lecture playing timeframe based on the lecture recording timeframe (Para 0028 brief introduction or recap of the past, the future, or both in accordance with a lecture, a meeting, or other communications is needed in real-time; Para 0030 material presented corresponds well with their level of knowledge; Para 0059 linking the educator lecture inputs for example by using bootstrap procedure in accordance to various virtual presented lecture associated with a record played in a timeframe for quality metrics; Rapport management platform modifies and adjusts various filters like psychological filters and cycles teaching in bootstrap until the desired results is achieved ); 
Bazanov receiving learner interaction information during a lecture playing timeframe (Fig.5 elements 501-513 learner interactions; Para 0084 quality of learning is measured the quality of understanding of the information based on the proximity of the data mined features, signals), wherein the learner interaction information corresponds to the virtual lecture (Para 0084 measurement of learner attention, emotions, and feedback from interaction is done for virtual lectures played); and
Bazanov evaluating learner assessment inputs in accordance with the learner assessment plan to determine a level of comprehension of the virtual lecture (Para 0084 quality of the learning is measured, evaluated or assessed, detecting  misunderstanding of material, and filter incrementally changed for misunderstood material presented; Para 0111 Learner can assess the puzzle by uncovering the timeline correlation with rapport management ).Claim 2. The method of claim 1, wherein the educator lecture inputs comprise one or more of: object representation information; object relationship information (; educator head movement information; educator hand movement information; educator eye movement information; educator body movement information; text information; speech information; and a media file file (Para 0031, 0091 weighed decisions can be used for argument measurement and objective decision making based on the statistics of hypothesis measurements including movement information as in Figure 4).Claim 3. The method of claim 1, wherein the virtual lecture comprises one or more of: an educator object representation; a representation of the virtual lecture environment; viewpoint information within the virtual lecture environment; speech information; educator manipulation of object representations information; pointer information; highlighter information; and time synchronization information (Fig.4 for educator object representation like pointer, highlighter information’s etc.).Claim 4. The method of claim 1, wherein the learner interaction information comprises one or more of: additional object representation information; additional object relationship information; learner head movement information; learner hand movement information; learner eye movement information; learner body movement information; text response information; query response information; executed task information; virtual lecture pacing information; virtual lecture historical execution information; speech response information; and a media response file (Para 0110 additional notion explained before such as historical account reconstruction).Claim 5. The method of claim 1, wherein the generating the virtual lecture environment comprises one or more of: selecting a plurality of object representations based on one or more lecture objectives; extracting an object representation from a learner input; recovering a virtual lecture environment template; extracting another object representation from an educator input; transforming a set of limited dimension representations of an object into a 3-D representation of an associated object representation; aggregating the selected plurality of object representations to produce the group of object representations; obtaining the 3-D spatial relationships and rules of interaction for the group of object representations; identifying a desired dimensional view; establishing a master set of future rendering rules for the group of object representations in accordance with the 3-D spatial relationships, the rules of interaction for the group of object representations, and the desired dimensional view; and rendering the group of object representations in accordance with the 3-D spatial relationships, the rules of interaction for the group of object representations, and the desired dimensional view (Para 0111 a lecturer user generating module functions provide training process to users as a puzzle, psychological training, visualization of the timeline process, modeling complex architecture visualization of some sequence of reality as in figure 5 with learners interactions).Claim 6. The method of claim 1, wherein the receiving the educator lecture inputs (Para 0177 education inputs) comprises: initiating the lecture recording timeframe; sending a representation of the virtual lecture environment to an educator computing device, wherein the representation is in accordance with an educator viewpoint; receiving educator interaction information, wherein the educator interaction information corresponds to the representation of the virtual lecture environment; identifying timing aspects of the educator interaction information to produce timing correlation information, wherein the timing correlation information corresponds to the lecture recording timeframe; and combining the timing correlation information and the educator interaction information to produce the educator lecture inputs (Para 0030, 0031 multi-dimensional learning material transformed in real-time into other forms of cognition in order to be better understood by the participants such that timing correlation information are maintained corresponding to the lecture recording timeframe to produce a desired an educator lecture inputs).Claim 8. The method of claim 1, wherein the linking the educator lecture inputs during the lecture recording timeframe with the virtual lecture environment to produce the virtual lecture comprises: extracting assessment timing correlation information of the learner assessment plan; extracting educator timing correlation information of the educator lecture inputs; combining the educator lecture inputs and the learner assessment plan in accordance with the assessment timing correlation information and the educator timing correlation information to produce an interim virtual lecture; and applying the interim virtual lecture to the virtual lecture environment to produce the virtual lecture, wherein the lecture playing timeframe of the virtual lecture is based on timing correlation information of the interim virtual lecture and the lecture recording timeframe(Para 0062 Rapport management platform can provide motivation and plan analysis to the users of UEs 101n and coach UEs 101a, through time machine effects and interaction with objects in relation to extracting educator timing correlation information of the educator lecture inputs).Claim 9. The method of claim 1, wherein the receiving the learner interaction information during the lecture playing timeframe comprises: initiating the lecture playing timeframe; sending a representation of the virtual lecture to a learner computing device, wherein the representation is in accordance with a learner viewpoint; receiving learner lecture inputs, wherein the learner lecture inputs corresponds to the representation of the virtual lecture; identifying timing aspects of the learner lecture inputs to produce timing correlation information, wherein the timing correlation information corresponds to the lecture playing timeframe; and combining the timing correlation information and the learner lecture inputs to produce the learner interaction information (Para 0073  Rapport management platform can provide a presenter the ability to use real or avatar presentation to achieve maximum rapport impact with audience, for example, to adapt presentation for a special room, environment, or large number of audience members; Management platform can summarize information and signals from the lecturer voice memory, gestures, and emotions from memories, in correlated real-time from the attention tracker devices and presentation material)..Claim 11.Bazanov teaches a computing device of a computing system, the computing device comprises: an interface; a local memory ; and a processing module operably coupled to the interface and the local memory (Para 0156 coupled hardware and memory), wherein the processing module functions to: generate a virtual lecture environment utilizing a group of object representations in accordance with object relationships between at least some of the object representations of the group of object representations, wherein at least some of the object representations are associated with corresponding three dimensional (3-D) physical objects, and wherein the object relationships includes one or more of 3-D spatial relationships and rules of interaction between at least some of object representations of the group of object representations (Para 0036, 0061 Platform provides visualization and interaction with associated with corresponding three dimensional, 3-D physical objects like people avatar and augmented reality objects from past); 
wherein Bazanov does not explicitly generating the virtual lecture environment that includes:rendering the first object representation to produce first object video frames, selecting at least some of thefirst object video frames to produce a first portion of second object video frames, for a first section of the second object representation, and rendering a remaining section on of the second object representation to produce remaining portion of the second object video frames. Zboray, in the field of simulator with platform having a sensor for an immersive virtual reality training environment, however teaches rendering of at least some of the first object frames to produce a first section of a second object video frames and rendering remaining section to produce the second object video frames (Fig. 13A elements 302, 304 areas; Fig. 13B Para 0036 overlapping section of first and second virtual objects rendering sections of other frames). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate generating the virtual lecture environment  that include rendering the first object representation to produce first object video  frames, selecting at least some of the first object video frames to produce a first section of second object video frames to produce a first section of second object video frames, the first section of the second object video frames associated with some of the first object video frames to produce a first portion of  second object video frames, the first section  of the second object  video frames associated with a first portion of the second object representation, and rendering a remaining section of the second obj ect representation to produce remainingsecond object video frames, as taught by Zboray, into the virtual lecture environment of Bazanov so that the inputting video frames so that the identical codes could be beneficially utilized during frame sequencing image processing activities  
Bazanov in combination with Zboray is not explicit of re-using without rendering at least of first object video frames to produce a first portion of the second object video frames, for a first section of the second object representation.  Cho, in the field of graphics rendering based on binning frames, however teaches using not rendering of at least some of the first object frames to produce a first section of a second object video frames and rendering remaining section to produce the second object video frames (Para 0007, 0011 frames produced by re-using image of the previous tile stored in a frame buffer). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate re-using without rendering at least of first object video frames to produce a first portion of the second object video frames, for a first section of the second object representation re-using without rendering at least of first object video frames to produce a first portion of the second object video frames, for a first section of the second object representation, as taught by Cho, into the virtual lecture environment of Bazanov as modified by Zboray so that the inputting video frames so that the identical codes could be beneficially utilized during frame sequencing image processing activities  .
receive, via the interface, educator lecture inputs during a lecture recording timeframe, wherein the educator lecture inputs correspond to the virtual lecture environment (Fig.4 Desk view of virtual lecture environment and educator lecture inputs; Para 0177 user interface circuitry for managing user input; Para 0036  Platform receive compress remix of coach educational material input e.g. video compression, audio compression, emotion compression, 3-D dimensional mesh compression and for improving information of timed lecture recording techniques); generate a learner assessment plan for assessing comprehension of a virtual lecture based on the educator lecture inputs applied to the virtual lecture environment Para 0059 platform generates evaluation i.e. assessment to the quality of the lecture detecting misunderstandings etc.) ; link the educator lecture inputs of the lecture recording timeframe with the virtual lecture environment to produce the virtual lecture, wherein the virtual lecture is associated with a lecture playing timeframe based on the lecture recording timeframe; receive, via the interface, learner interaction information during a lecture playing timeframe, wherein the learner interaction information corresponds to the virtual lecture Para 0030 material presented corresponds well with their level of knowledge; Para 0059 linking the educator lecture inputs for example by using bootstrap procedure in accordance to various virtual presented lecture associated with a record played in a timeframe for quality metrics; Rapport management platform modifies and adjusts various filters like psychological filters and cycles teaching in bootstrap until the desired results is achieved); and evaluate learner assessment inputs in accordance with the learner assessment plan to determine a level of comprehension of the virtual lecture (Para 0084 quality of the learning is measured, evaluated or assessed, detecting  misunderstanding of material, and filter incrementally changed for misunderstood material presented; Para 0111 Learner can assess the puz3zle by uncovering the timeline correlation).Claim 12. The computing device of claim 11, wherein the educator lecture inputs comprise one or more of: object representation information; object relationship information; educator head movement information; educator hand movement information; educator eye movement information; educator body movement information; text information; speech information; and a media file (Para 0031, 0091 weighed decisions can be used for argument measurement and objective decision making based on the statistics of hypothesis measurements including movement information as in Figure 4).Claim 13. The computing device of claim 11, wherein the virtual lecture comprises one or more of: an educator object representation; a representation of the virtual lecture environment; viewpoint information within the virtual lecture environment; speech information; educator manipulation of object representations information; pointer information; highlighter information; and time synchronization information (Fig.4 for educator object representation like pointer, highlighter information’s etc.).Claim 14. The computing device of claim 11, wherein the learner interaction information comprises one or more of: additional object representation information; additional object relationship information; learner head movement information; learner hand movement information; learner eye movement information; learner body movement information; text response information; query response information; executed task information; virtual lecture pacing information; virtual lecture historical execution information; speech response information; and a media response file (Para 0110 additional notion explained before such as historical account reconstruction)..Claim 15. The computing device of claim 11, wherein the processing module functions to generate the virtual lecture environment by one or more of: selecting a plurality of object representations based on one or more lecture objectives; extracting an object representation from a learner input; recovering, from the local memory, a virtual lecture environment template; extracting another object representation from an educator input; transforming a set of limited dimension representations of an object into a 3-D representation of an associated object representation; aggregating the selected plurality of object representations to produce the group of object representations; obtaining the 3-D spatial relationships and rules of interaction for the group of object representations; identifying a desired dimensional view; establishing a master set of future rendering rules for the group of object representations in accordance with the 3-D spatial relationships, the rules of interaction for the group of object representations, and the desired dimensional view; and rendering the group of object representations in accordance with the 3-D spatial relationships, the rules of interaction for the group of object representations, and the desired dimensional view (Para 0111 a lecturer user generating module functions provide training process to users as a puzzle, psychological training, visualization of the timeline process, modeling complex architecture visualization of some sequence of reality as in figure 5 with learners interactions.Claim 16. The computing device of claim 11, wherein the processing module functions to receive the educator lecture inputs (Para 0177 education inputs) by: initiating the lecture recording timeframe; sending, via the interface, a representation of the virtual lecture environment to an educator computing device, wherein the representation is in accordance with an educator viewpoint; receiving, via the interface, educator interaction information, wherein the educator interaction information corresponds to the representation of the virtual lecture environment; identifying timing aspects of the educator interaction information to produce timing correlation information, wherein the timing correlation information corresponds to the lecture recording timeframe; and combining the timing correlation information and the educator interaction information to produce the educator lecture inputs (Para 0030, 0031 multi-dimensional learning material transformed in real-time into other forms of cognition in order to be better understood by the participants such that timing correlation information are maintained corresponding to the lecture recording timeframe to produce a desired an educator lecture inputs).

Claim 18. The computing device of claim 11, wherein the processing module functions to link the educator lecture inputs during the lecture recording timeframe with the virtual lecture environment to produce the virtual lecture by: extracting assessment timing correlation information of the learner assessment plan; extracting educator timing correlation information of the educator lecture inputs; combining the educator lecture inputs and the learner assessment plan in accordance with the assessment timing correlation information and the educator timing correlation information to produce an interim virtual lecture; and applying the interim virtual lecture to the virtual lecture environment to produce the virtual lecture, wherein the lecture playing timeframe of the virtual lecture is based on timing correlation information of the interim virtual lecture and the lecture recording timeframe (Para 0062 Rapport management platform can provide motivation and plan analysis to the users of UEs 101n and coach UEs 101a, through time machine effects and interaction with objects in relation to extracting educator timing correlation information of the educator lecture inputs).Claim 19. The computing device of claim 11, wherein the processing module functions to receive the learner interaction information during the lecture playing timeframe by: initiating the lecture playing timeframe; sending, via the interface, a representation of the virtual lecture to a learner computing device, wherein the representation is in accordance with a learner viewpoint; receiving, via the interface, learner lecture inputs, wherein the learner lecture inputs corresponds to the representation of the virtual lecture; identifying timing aspects of the learner lecture inputs to produce timing correlation information, wherein the timing correlation information corresponds to the lecture playing timeframe; and combining the timing correlation information and the learner lecture inputs to produce the learner interaction information Para 0073  Rapport management platform can provide a presenter the ability to use real or avatar presentation to achieve maximum rapport impact with audience, for example, to adapt presentation for a special room, environment, or large number of audience members; Management platform can summarize information and signals from the lecturer voice memory, gestures, and emotions from memories, in correlated real-time from the attention tracker devices and presentation material).Claim 21. A computer readable memory (Para 0156 Computer system includes a memory 804 coupled to bus) comprises: a first memory element that stores operational instructions that, when executed by a processing module, causes the processing module to: generate a virtual lecture environment utilizing a group of object representations in accordance with object relationships between at least some of the object representations of the group of object representations, wherein at least some of the object representations are associated with corresponding three dimensional (3-D) physical objects, and wherein the object relationships includes one or more of 3-D spatial relationships and rules of interaction between at least some of object representations of the group of object representations (Para 0060 Rapport management platform generates augmented reality object relationship with puzzles for events such as interactive seminars, games and puzzles ) ; 
wherein Bazanov does not explicitly generating the virtual lecture environment that includes:rendering the first object representation to produce first object video frames, selecting at least some of thefirst object video frames to produce a first portion of second object video frames, for a first section of the second object representation, and rendering a remaining section on of the second object representation to produce remaining portion of the second object video frames. Zboray, in the field of simulator with platform having a sensor for an immersive virtual reality training environment, however teaches rendering of at least some of the first object frames to produce a first section of a second object video frames and rendering remaining section to produce the second object video frames (Fig. 13A elements 302, 304 areas; Fig. 13B Para 0036 overlapping section of first and second virtual objects rendering sections of other frames). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate generating the virtual lecture environment  that include rendering the first object representation to produce first object video  frames, selecting at least some of the first object video frames to produce a first section of second object video frames to produce a first section of second object video frames, the first section of the second object video frames associated with some of the first object video frames to produce a first portion of  second object video frames, the first section  of the second object  video frames associated with a first portion of the second object representation, and rendering a remaining section of the second obj ect representation to produce remainingsecond object video frames, as taught by Zboray, into the virtual lecture environment of Bazanov so that the inputting video frames could be efficiently be used to represent intended appropriated objects.
Bazanov in combination with Zboray is not explicit of re-using without rendering at least of first object video frames to produce a first portion of the second object video frames, for a first section of the second object representation.  Cho, in the field of graphics rendering based on binning frames, however teaches using not rendering of at least some of the first object frames to produce a first section of a second object video frames and rendering remaining section to produce the second object video frames (Para 0007, 0011 frames produced by re-using image of the previous tile stored in a frame buffer). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate re-using without rendering at least of first object video frames to produce a first portion of the second object video frames, for a first section of the second object representation re-using without rendering at least of first object video frames to produce a first portion of the second object video frames, for a first section of the second object representation, as taught by Cho, into the virtual lecture environment of Bazanov as modified by Zboray so that the inputting video frames could be efficiently be binned for comparison and displaying options.

a second memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: receive educator lecture inputs during a lecture recording timeframe, wherein the educator lecture inputs correspond to the virtual lecture environment ( Fig.4 Desk view and educator lecture inputs; Para 0177 user interface circuitry for managing user input; Para 0036  Platform receive compress remix of coach educational material input e.g. video compression, audio compression, emotion compression, 3-D dimensional mesh compression and for improving information of timed lecture recording techniques ); a third memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: generate a learner assessment plan for assessing comprehension of a virtual lecture based on the educator lecture inputs applied to the virtual lecture environment (Para 0084 quality of learning is measured or assessed according to a plan, misunderstanding material is detected, and filter is incrementally changed for misunderstood material presented; Para 0111 Learner can assess the puzzle by uncovering the timeline correlation; a fourth memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: link the educator lecture inputs of the lecture recording timeframe with the virtual lecture environment to produce the virtual lecture, wherein the virtual lecture is associated with a lecture playing timeframe based on the lecture recording timeframe ( Para 0059 linking the educator lecture inputs for example by using bootstrap procedure in accordance to various virtual presented lecture associated with a record played in a timeframe for quality metrics; Rapport management platform modifies and adjusts various filters like psychological filters and cycles teaching in bootstrap until the desired results is achieved ) ; a fifth memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: receive learner interaction information during a lecture playing timeframe, wherein the learner interaction information corresponds to the virtual lecture  environment in accordance with an educator viewpoint ( Para 0030 material presented corresponds well with their level of knowledge); and a sixth memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: evaluate learner assessment inputs in accordance with the learner assessment plan to determine a level of comprehension of the virtual lecture (Para 0118 Sports master generating plan for assessment to determine for example a balance between body movement and right emotional state differentiating experienced sportsmen from newcomers ) wherein the virtual lecture includes educator manipulation of object representations information (Bazanov: Para 0031 textual material can be manipulated and transformed into visual representation).
Claim 22. The computer readable memory of claim 21, wherein the educator lecture inputs comprise one or more of: object representation information; object relationship information; educator head movement information; educator hand movement information; educator eye movement information; educator body movement information; text information; speech information; and a media file file (Para 0031, 0091 weighed decisions can be used for argument measurement and objective decision making based on the statistics of hypothesis measurements including movement information as in Figure 4).Claim 23. The computer readable memory of claim 21, wherein the virtual lecture comprises one or more of: an educator object representation; a representation of the virtual lecture environment; viewpoint information within the virtual lecture environment; speech information; educator manipulation of object representations information; pointer information; highlighter information; and time synchronization information (Fig.4 for educator object representation like pointer, highlighter information’s etc.).Claim 24. The computer readable memory of claim 21, wherein the learner interaction information comprises one or more of: additional object representation information; additional object relationship information; learner head movement information; learner hand movement information; learner eye movement information; learner body movement information; text response information; query response information; executed task information; virtual lecture pacing information; virtual lecture historical execution information; speech response information; and a media response file (Para 0110 additional notion explained before such as historical account reconstruction)..Claim 25. The computer readable memory of claim 21, wherein the processing module functions to execute the operational instructions stored by the first memory element to cause the processing module to generate the virtual lecture environment by one or more of: selecting a plurality of object representations based on one or more lecture objectives; extracting an object representation from a learner input; recovering a virtual lecture environment template; extracting another object representation from an educator input; transforming a set of limited dimension representations of an object into a 3-D representation of an associated object representation; aggregating the selected plurality of object representations to produce the group of object representations; obtaining the 3-D spatial relationships and rules of interaction for the group of object representations; identifying a desired dimensional view; establishing a master set of future rendering rules for the group of object representations in accordance with the 3-D spatial relationships, the rules of interaction for the group of object representations, and the desired dimensional view; and rendering the group of object representations in accordance with the 3-D spatial relationships, the rules of interaction for the group of object representations, and the desired dimensional view ( Para 0111 a lecturer user generating module functions provide training process to users as a puzzle, psychological training, visualization of the timeline process, modeling complex architecture visualization of some sequence of reality as in figure 5 with learners interactions).Claim 26. The computer readable memory of claim 21, wherein the processing module functions to execute the operational instructions stored by the second memory element to cause the processing module to receive the educator lecture inputs (Para 0177 education inputs) by: initiating the lecture recording timeframe; sending a representation of the virtual lecture environment to an educator computing device, wherein the representation is in accordance with the educator viewpoint; receiving educator interaction information, wherein the educator interaction information corresponds to the representation of the virtual lecture environment; identifying timing aspects of the educator interaction information to produce timing correlation information, wherein the timing correlation information corresponds to the lecture recording timeframe; and combining the timing correlation information and the educator interaction information to produce the educator lecture inputs (Para 0030, 0031 multi-dimensional learning material transformed in real-time into other forms of cognition in order to be better understood by the participants such that timing correlation information are maintained corresponding to the lecture recording timeframe to produce a desired an educator lecture inputs).Claim 28. The computer readable memory of claim 21, wherein the processing module functions to execute the operational instructions stored by the fourth memory element to cause the processing module to link the educator lecture inputs during the lecture recording timeframe with the virtual lecture environment to produce the virtual lecture by: extracting assessment timing correlation information of the learner assessment plan; extracting educator timing correlation information of the educator lecture inputs; combining the educator lecture inputs and the learner assessment plan in accordance with the assessment timing correlation information and the educator timing correlation information to produce an interim virtual lecture; and applying the interim virtual lecture to the virtual lecture environment to produce the virtual lecture, wherein the lecture playing timeframe of the virtual lecture is based on timing correlation information of the interim virtual lecture and the lecture recording timeframe (Para 0062 Rapport management platform can provide motivation and plan analysis to the users of UEs 101n and coach UEs 101a, through time machine effects and interaction with objects in relation to extracting educator timing correlation information of the educator lecture inputs).Claim 29. The computer readable memory of claim 21, wherein the processing module functions to execute the operational instructions stored by the fifth memory element to cause the processing module to receive the learner interaction information during the lecture playing timeframe by: initiating the lecture playing timeframe; sending a representation of the virtual lecture to a learner computing device, wherein the representation is in accordance with a learner viewpoint; receiving learner lecture inputs, wherein the learner lecture inputs corresponds to the representation of the virtual lecture; identifying timing aspects of the learner lecture inputs to produce timing correlation information, wherein the timing correlation information corresponds to the lecture playing timeframe; and combining the timing correlation information and the learner lecture inputs to produce the learner interaction information (Para 0073  Rapport management platform can provide a presenter the ability to use real or avatar presentation to achieve maximum rapport impact with audience, for example, to adapt presentation for a special room, environment, or large number of audience members; Management platform can summarize information and signals from the lecturer voice memory, gestures, and emotions from memories, in correlated real-time from the attention tracker devices and presentation material).

Claims 7,10,17,20, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20140006326 A1  to Bazanov  in view of US 20160163087 A1 to Cho et al. (Cho) and further in view of US Patent Application Publication Number  US 20120251992 A1 to Huerta.
Claim 7. Bazanov teaches the method of claim 1, wherein the generating the learner assessment plan comprises: obtaining educator assessment inputs, wherein the educator assessment inputs includes one or more of lecture objectives, questions, answers to the questions, tasks, task performance evaluation criteria, and further educator lecture inputs; identifying timing aspects of the educator assessment inputs to produce timing correlation information, wherein the timing correlation information corresponds to a virtual lecture timeframe of the virtual lecture, and wherein a duration of the virtual lecture timeframe is greater than or equal to a duration of the lecture recording timeframe; and applying the educator assessment inputs, the timing correlation information, and the educator lecture inputs to the virtual lecture environment to produce the learner assessment plan (Para 0115 rapport management platform enables rapid learners e.g., brilliant students to evaluate all relevant information from one lecture by prediction of the lecture and switch to a second more interesting lecture; Para 0030, 0031 multi-dimensional learning material transformed in real-time into other forms of cognition in order to be better understood by the participants such that timing correlation assessment information are maintained corresponding to the lecture recording timeframe to produce a desired an educator lecture inputs).  Bazanov do not explicitly teaches , assessment scoring results versus level of comprehension information, learner identity versus expected assessment scoring results. 
Huerta, in an analogous art of quality teaching systems reasonably pertinent to the problem faced by inventor for reasonable expectation of success, teaches instructional assessment score result identification versus level of comprehension information (¶0017 instructional assessment is conducted through an evaluation and scoring layer based on the conjectured instructional discourse and content event pattern identification). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate assessment scoring results versus level of comprehension information identified, as taught by Huerta, into the virtual lecture environment of Bazanov so that the assessment could be more comprehensive and completer.
Claim 10. Bazanov teaches method of claim 1, wherein the evaluating the learner assessment inputs comprises: extracting the learner assessment inputs from one or more of the learner interaction information associated with the lecture playing timeframe and subsequent learner interaction information associated with an assessment timeframe (Para 0059 rapport management platform evaluates or assets the quality of the lecture through inputs and interactions)but not on interpreting the learner assessment inputs to produce a group of scorable responses. Huerta, however, teaches learner assessment inputs to produce a group of scorable responses, interpreting the learner assessment inputs to produce a group of scorable responses, wherein each scoreable response corresponds to a scoreable query of a plurality of scoreable queries of the learner assessment plan; determining a score for each scoreable query of the plurality of scoreable queries utilizing the group of scoreable responses and a scoring approach of the learner assessment plan to produce a plurality of scores  (Para 0070 Scores are computed for each of the educational strategies and mechanisms in accordance with the observed events to decide on a best or preferred action by a teaching buddy under certain assessment under an identified circumstances) and transforming the plurality of scores based on a level of comprehension determination approach of the learner assessment plan to produce the level of comprehension of a lecture ( Para 0054 evaluation report based on the observed data, the identified educational strategies and the scores as input by experts for the level of comprehension to the scoreable responses of the evaluated learning objects). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate learner assessment inputs to produce a group of scorable responses, interpreting the learner assessment inputs to produce a group of scorable responses, as taught by Huerta, into the virtual lecture environment of Bazanov so that the assessment could be compared to the level of comprehension of the subjects.

Claim 17. The computing device of claim 11, wherein the processing module functions to generate the learner assessment plan by: obtaining educator assessment inputs, wherein the educator assessment inputs includes one or more of lecture objectives, assessment scoring results versus level of comprehension information, learner identity versus expected assessment scoring results, questions, answers to the questions, tasks, task performance evaluation criteria, and further educator lecture inputs; identifying timing aspects of the educator assessment inputs to produce timing correlation information, wherein the timing correlation information corresponds to a virtual lecture timeframe of the virtual lecture, and wherein a duration of the virtual lecture timeframe is greater than or equal to a duration of the lecture recording timeframe; and applying the educator assessment inputs, the timing correlation information, and the educator lecture inputs to the virtual lecture environment to produce the learner assessment plan ( Para 01115 rapport management platform enables rapid learners (e.g., brilliant students) to evaluate all relevant information from one lecture by prediction of the lecture and switch to a second more interesting lecture; Para 0030, 0031 multi-dimensional learning material transformed in real-time into other forms of cognition in order to be better understood by the participants such that timing correlation assessment information are maintained corresponding to the lecture recording timeframe to produce a desired an educator lecture inputs). Bazanov does not explicitly teaches , assessment scoring results versus level of comprehension information, learner identity versus expected assessment scoring results. 
Huerta, in an analogous art of quality teaching reasonably pertinent to the problem faced by inventor for reasonable expectation of success, teaches instructional assessment score result identification versus level of comprehension information (¶0017 instructional assessment is conducted through an evaluation and scoring layer based on the conjectured instructional discourse and content event pattern identification). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate assessment scoring results versus level of comprehension information identified, as taught by Huerta, into the virtual lecture environment of Bazanov so that the assessment could be more comprehensive and completer.
Claim 20. The computing device of claim 11, wherein the processing module functions to evaluate the learner assessment inputs by: extracting the learner assessment inputs from one or more of the learner interaction information associated with the lecture playing timeframe and subsequent learner interaction information associated with an assessment timeframe; Para 0059 rapport management platform evaluates or assets the quality of the lecture through inputs and interactions)but not on interpreting the learner assessment inputs to produce a group of scorable responses. Huerta, however, teaches learner assessment inputs to produce a group of scorable responses, interpreting the learner assessment inputs to produce a group of scorable responses, wherein each scoreable response corresponds to a scoreable query of a plurality of scoreable queries of the learner assessment plan; determining a score for each scoreable query of the plurality of scoreable queries utilizing the group of scoreable responses and a scoring approach of the learner assessment plan to produce a plurality of scores  (Para 0070 Scores are computed for each of the educational strategies and mechanisms in accordance with the observed events to decide on a best or preferred action by a teaching buddy under certain assessment under an identified circumstances) and transforming the plurality of scores based on a level of comprehension determination approach of the learner assessment plan to produce the level of comprehension of a lecture ( Para 0054 evaluation report based on the observed data, the identified educational strategies and the scores as input by experts for the level of comprehension to the scoreable responses of the evaluated learning objects). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate learner assessment inputs to produce a group of scorable responses, interpreting the learner assessment inputs to produce a group of scorable responses, as taught by Huerta, into the virtual lecture environment of Bazanov so that the assessment could be compared to the level of comprehension of the subjects.
Claim 27. Bazanov teaches the computer readable memory of claim 21, wherein the processing module functions to execute the operational instructions stored by the third memory element to cause the processing module to generate the learner assessment plan by: obtaining educator assessment inputs, wherein the educator assessment inputs includes one or more of lecture objectives, assessment scoring results versus level of comprehension information, learner identity versus expected assessment scoring results, questions, answers to the questions, tasks, task performance evaluation criteria, and further educator lecture inputs; identifying timing aspects of the educator assessment inputs to produce timing correlation information, wherein the timing correlation information corresponds to a virtual lecture timeframe of the virtual lecture, and wherein a duration of the virtual lecture timeframe is greater than or equal to a duration of the lecture recording timeframe; and applying the educator assessment inputs, the timing correlation information, and the educator lecture inputs to the virtual lecture environment to produce the learner assessment plan. Bazanov does not explicitly teaches , assessment scoring results versus level of comprehension information, learner identity versus expected assessment scoring results. 
Huerta, in an analogous art of quality teaching reasonably pertinent to the problem faced by inventor for reasonable expectation of success, teaches instructional assessment score result identification versus level of comprehension information (¶0017 instructional assessment is conducted through an evaluation and scoring layer based on the conjectured instructional discourse and content event pattern identification). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate assessment scoring results versus level of comprehension information identified, as taught by Huerta, into the virtual lecture environment of Bazanov so that the assessment could be more comprehensive and completer.
Claim 30. The computer readable memory of claim 21, wherein the processing module functions to execute the operational instructions stored by the sixth memory element to cause the processing module to evaluate the learner assessment inputs by: extracting the learner assessment inputs from one or more of the learner interaction information associated with the lecture playing timeframe and subsequent learner interaction information associated with an assessment timeframe; Para 0059 rapport management platform evaluates or assets the quality of the lecture through inputs and interactions)but not on interpreting the learner assessment inputs to produce a group of scorable responses. Huerta, however, teaches learner assessment inputs to produce a group of scorable responses, interpreting the learner assessment inputs to produce a group of scorable responses, wherein each scoreable response corresponds to a scoreable query of a plurality of scoreable queries of the learner assessment plan; determining a score for each scoreable query of the plurality of scoreable queries utilizing the group of scoreable responses and a scoring approach of the learner assessment plan to produce a plurality of scores  (Para 0070 Scores are computed for each of the educational strategies and mechanisms in accordance with the observed events to decide on a best or preferred action by a teaching buddy under certain assessment under an identified circumstances) and transforming the plurality of scores based on a level of comprehension determination approach of the learner assessment plan to produce the level of comprehension of a lecture ( Para 0054 evaluation report based on the observed data, the identified educational strategies and the scores as input by experts for the level of comprehension to the scoreable responses of the evaluated learning objects). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate learner assessment inputs to produce a group of scorable responses, interpreting the learner assessment inputs to produce a group of scorable responses, as taught by Huerta, into the virtual lecture environment of Bazanov so that the assessment could be compared to the level of comprehension of the subjects.

Response to Arguments/Remarks
1. Applicant's arguments/amendments filed on November 21, 2021 have been considered.
2. Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims.
3. Prior art Cho on graphic rendering of binning or sectioning illustrates the teaching of improvement  by efficient rendering and reusing of multiple  objects over the simple virtual representation of two objects from different frames.
Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:
3. Examiner found claims elements be sufficient to ‘transform’ the abstract idea into a patent- eligible application. It is observed that there exist some specific technological updates that meaningfully limit the claim. Though, the claims recite both a generic computer element—a processor—and a series of generic computer ‘components’ that merely restate performing common functions—i.e., organizing, mapping, identifying, defining, detecting via sensors, and modifying of video frames.
4. The object relationships includes one or more of 3-D spatial relationships and rules of interaction between at least some of the object representations of the group of object representations, wherein a first object representation of the group of object representations is associated with a first lecture objective of a set of lecture objectives, wherein a second object representation of the group of object representations is associated with a second lecture objective of the set of lecture objectives, wherein the generating the virtual lecture environment includes: rendering the first object representation to produce first object video frames, selecting at least some of the first object video frames to produce a first portion of second object video frames, wherein the first portion of the second object video frames is associated with a first portion of the second object representation, and rendering a remaining portion of the second object representation to produce remaining second object video frame. This interactive interface using a web server in augmented reality environment is linking the applicant software to a level beyond such that it appears to be more than a drafting effort to monopolize the exception. The rejections under 35USC101 is withdrawn.
5. Applicant on page 23 indicates that the prior art combination is not teaching at least some of the object representations wherein the object relationships includes one or more of 3-D spatial relationships and rules of interaction between at least some of the object representations of the group of object representations, wherein a first object representation of the group of object representations is associated with a first lecture objective of a set of lecture objectives, wherein a second object representation of the group of object representations is associated with a second lecture objective of the set of lecture objectives, wherein the generating the virtual lecture environment includes: rendering the first object representation to produce first object video frames, selecting at least some of the first object video. The portion of the amendments necessitated an updated search and new grounds for rejection as provided above. Therefore, Applicant’s arguments are moot.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST[ 3 ]M-F 9am to 5pm CST[ 3 ]M-F 9am to 5pm CST[ 3 ]M-F 9am to 5pm CST[ 3 ]M-F 9am to 5pm CST[ 3 ]M-F 9am to 5pm CST[ 3 ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai  can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Z/            Examiner, Art Unit 3715
May 18, 2022

/ROBERT J UTAMA/            Primary Examiner, Art Unit 3715                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rendering definition as used by examiner:
        1) Processing of an outline image using color and shading to make it appear solid and three-dimensional.
        2) Computers To convert (graphics) from a file into visual form, as on a video display